﻿47.	  On behalf of the
Lao People's Democratic Republic, I am pleased to extend my warmest greetings to all representatives present here.
48.	I should like to congratulate Mr. Lazar Mojsov, Deputy Federal Secretary for Foreign Affairs of the Socialist Federal Republic of Yugoslavia, on his unanimous election to the post of President of the thirty-second session of the United Nations General Assembly. I am convinced that through our united efforts the work of this Assembly session will yield positive results.
49.	I wish to take this opportunity to congratulate also Secretary-General Kurt Waldheim, who was accorded a second term of office by the Assembly at its previous session. It will be my great pleasure to contribute our support and co-operation to the smooth running of our international Organization.
50.	I should particularly like to address our greetings and sincere congratulations to the Socialist Republic of Viet Nam, a country blessed with strong traditions of struggle against imperialism, colonialism and neo-colonialism in the pursuit of peace, national independence, friendship and international co-operation, which has just recovered its legitimate right to United Nations membership. The admission of the Socialist Republic of Viet Nam to the United Nations is a victory for the Vietnamese people, for the peoples of the world and for the United Nations itself.
51.	I also wish to welcome the admission to our international Organization of the Republic of Djibouti.
52.	In one year, great changes have occurred in the international situation. Thanks to the victory of the Great October Socialist Revolution, the sixtieth anniversary of which will soon be celebrated, the socialism which was born in a single country and which became a world-wide system after the Second World War, has spread and has been continuously consolidated in all fields. After the Fifth Conference of Heads of State or Government of Non- Aligned Countries, held in Colombo in 1976, those countries strengthened their solidarity with the struggle against imperialism for the establishment of a new international economic order. The national liberation movements in Asia, Africa and Latin America, greatly encouraged by the victories in the struggle for national salvation of the peoples of Viet Nam, Democratic Kampuchea and the Lao People's Democratic Republic against their imperialist aggressors, are swelling further, developing vigorously and winning new victories. In the capitalist countries the class struggle of the workers for democratic freedoms and a better life is daily increasing its scope. Faced with this situation, the imperialists have reacted in a variety of pernicious ways, resorting to fallacious propaganda, to division, to the policy of peaceful evolution and to tactics of intimidation, intervention and aggression aimed at checking the revolution and impeding progress. But they can in no way stem the tide of history. The balance of forces in the world is continuing to tip in favour of the forces of peace, national independence, democracy and social progress.
53.	I am pleased to note that during the past 12 months the Lao People's Democratic Republic, relying on its own strength and benefiting from the support of the United Nations and of friendly countries around the world, has worked tirelessly for national defence and construction.
54.	We are fully aware that constructing a new way of life is one of the most difficult, complex and time-consuming tasks. Moreover, we must constantly deal with attempts to undermine us on the part of enemies of the new regime. Nevertheless, while developing the sovereign rights of the Lao people and strengthening its attachment to the new regime, we have been able to achieve significant success in maintaining security and order throughout the country, binding the wounds of war and eliminating the harmful vestiges of the former regime, as well as in restoring the economy, developing our culture and improving the life of the people. We have thus made an active contribution to the defence of peace and the strengthening of friendship and international co-operation. Those are signs of our commitment to peace, independence, friendship, international co-operation and well-being.
55.	I wish to take this opportunity to voice my deep gratitude to the United Nations, the Socialist Republic of Viet Nam, Democratic Kampuchea, the Union of Soviet Socialist Republics, the People's Republic of China and other socialist countries, the non-aligned nations, friendly countries and international organizations and peoples throughout the world which prize, peace and justice, including the progressive American people, and which, by their aid and support for the Lao People's Democratic Republic, contributed to the victory of the Laotian people.
56.	Since its foundation two years ago, the Lao People's Democratic Republic has actively pursued a policy of peace, independence, friendship and non-alignment. From this rostrum I wish once again to reaffirm our position. The Lao People's Democratic Republic is continuing to strengthen its special relations of good-neighbourliness with the Socialist Republic of Viet Nam and with Democratic Kampuchea on the basis of long-standing traditions of friendship and of mutual respect for independence, sovereignty and territorial integrity, in a spirit of fraternal co-operation and for our reciprocal advantage.
57.	We are convinced that the Socialist Republic of Viet Nam will make an active contribution to the work of the United Nations for the achievement of its objectives.
58.	We are convinced also that the international community, too, will make its contribution, in aid and support of all kinds to the reconstruction of Viet Nam, which for decades has suffered so much from the devastating war. of aggression.
59.	In this regard, we believe that the United States will not fail in its commitment to help to bind up the wounds of war and to assist in Viet Nam's post-war reconstruction.
60.	We are committed to the further strengthening of solidarity and friendship with the Union of Soviet Socialist Republics, with the People's Republic of China and with other socialist countries, while stepping up reciprocal aid and mutually advantageous co-operation.
61.	We shall continue to strengthen our solidarity with the non-aligned countries in the defence of national independence and the sovereign right of every country over its natural wealth, and for a new international economic order.
62.	We stand for the strengthening of peace and the development of relations between countries having different political systems, on the basis of strict respect for independence, sovereignty and territorial integrity, of non-interference in others' domestic affairs, of equality and of mutual advantage, and for fruitful international cooperation.
63.	As a country of South-East. Asia we steadily pursue the policy of developing friendly relations and co-operation of various kinds with the countries of the region on the basis of mutual respect for independence and sovereignty, territorial integrity, equality and mutual advantage, and of not allowing any foreign country to use one's territory as a base for aggression and direct or indirect intervention directed against another country. We are opposed to the presence of the bases and troops of imperialist aggression in this part of the world. At the same time, we energetically support the struggle for the national independence, peace, democracy and true neutrality of the countries of the region.
64.	The Lao People's Democratic Republic has always desired good-neighbourly relations with the Kingdom of Thailand on the basis of the five principles of peaceful coexistence. However, unfortunately those in power in Thailand follow a policy which is unfriendly to the Lao People's Democratic Republic. Despite that, the Government of the Lao People's Democratic Republic will spare no effort to improve Lao-Thai relations in the legitimate interests of the peoples of both countries and of peace in this region of the world.
65.	The Lao People's Democratic Republic wishes to establish good relations with the United States of America on the basis of mutual respect for independence and sovereignty, non-interference in domestic affairs, equality and mutual interest. The United States should cease all activities hostile to the Lao People's Democratic Republic, and should not shirk its contribution to healing the wounds of war and to the reconstruction of the national economy of post-war Laos.
66.	We are in favour of the complete and rapid withdrawal of foreign troops from South Korea and we energetically support the position of the People's Democratic Republic of Korea directed towards the peaceful and independent reunification of Korea.
67.	We fully support the just struggle of the Arab and Palestinian people for the recovery of the Arab territories illegally occupied by Israel and for the fundamental national rights of the Palestinian people, including its right to the creation of a Palestinian State. The Palestine Liberation Organization, which is the sole true representative of the Palestinian people, must participate on an equal footing and with full rights in all the negotiations for a settlement of the problems of peace in the Middle East.
68.	We support the peoples of South Africa, Zimbabwe and Namibia in their struggle against racism and apartheid, against imperialist interference and aggression, for national independence, against oppression and exploitation, and for democracy and social progress; and we strongly condemn all the bloody and savage acts of the racist regimes of South
Africa and Rhodesia, and imperialist intervention and aggression.
69.	We support the peoples of Mozambique and Angola in their struggle to defend national independence against interference and aggression by imperialists and their reactionary lackeys.
70.	We support the struggle of the Cuban people against the pressure and economic blockade brought to bear against it by the United States.
71.	We denounce the Fascist junta of Pinochet, which is engaged in bloody repression of the Chilean people, and we energetically support the just struggle of the Chilean people for freedom and democratic rights.
72.	We support the peoples of Latin America in their struggle to eliminate the exactions of neo-colonialism, to defend their independence and their sovereignty over their natural resources, and to achieve equitable international relations.
73.	We note that the States Members of the United Nations already number 149. However, it is to be regretted that certain member countries still persist in their policy of intimidation, interference and aggression against other countries and that the Governments of certain other countries practice inhuman repression of their own peoples, who are fighting for the right to exist, for democratic freedoms and social progress, and against racism and racial discrimination. But at the same time, in order to camouflage their violation of human rights, the ruling circles in those countries loudly proclaim that they are defending human rights. All this, of course, deceives nobody; on the contrary, every day world opinion denounces those criminal acts more severely.
74.	Laos is a small country, of 3.5 million inhabitants, whose ago-old backwardness has been made very much worse by decades of devastating imperialist wars of aggression. For these reasons we ardently long to improve the life of our people and make Laos a rich and prosperous country.
75.	In the task of national reconstruction, while relying mainly on our own efforts, we hope that we shall receive support, aid and co-operation in various fields from the United Nations and from friendly countries. We are convinced, furthermore, that the General Assembly at its present session will find appropriate means to create an impetus of support and effective aid to the Lao People's Democratic Republic.
76.	We undertake to do everything possible to make our own active contribution to the work of the United Nations in defending peace, strengthening friendship and encouraging the co-operation and progress of the peoples of the world.
77.	In conclusion, I wish great success to the work of the thirty-second session of the General Assembly of the United Nations.
 